Citation Nr: 0728418	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-43 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for diabetes mellitus 
on a direct basis.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.Pomeranz, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1974 to November 1988.  
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination, dated in October 2004, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.                 

In a rating decision, dated in January 2004, the RO denied 
the claim of service connection for diabetes mellitus 
secondary to service-connected hypertension and the claim for 
increase for the feet.  After the veteran was notified of the 
adverse determinations and of his appellate rights, he did 
not initiate an appeal of the claim of service connection for 
diabetes mellitus secondary to service-connected 
hypertension, he did file a notice of disagreement to the 
denial of the claim for increase for the feet.  While on 
appeal in a rating decision in October 2004, the RO increased 
the rating for the feet to 30 percent.  Thereafter the 
veteran did not perfect his appeal by filing a substantive 
appeal on the claim for increase.  Moreover, in a written 
statement, received at the Board in June 2007, the veteran 
withdrew any claim for increase for the feet. 

For these reasons, the claim of service connection for 
diabetes mellitus secondary to service-connected hypertension 
and the claim for increase for the feet are not before the 
Board for appellate review.


FINDINGS OF FACT

1. In a rating decision in December 1990, the RO denied the 
claim of service connection for diabetes mellitus on a direct 
basis; after the veteran was provided notice of his appellate 
rights, he did not appeal the rating decision.  



2. The additional evidence presented since the rating 
decision by the RO in December 1990, when considered by 
itself, or in the context of the entire record, does not 
relate to an unestablished fact that is necessary to 
substantiate the claim of service connection for diabetes 
mellitus on a direct basis and does not raise a reasonable 
possibility of substantiating the claim.      


CONCLUSIONS OF LAW

1. The rating decision by the RO in December 1990, denying 
service connection for diabetes mellitus on a direct basis, 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.104(a) (2006).       

2. The additional evidence presented to reopen the claim of 
service connection for diabetes mellitus on a direct basis is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2006).     


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).        

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in June 2006.  The veteran was notified of the evidence 
needed to reopen the claim of service connection for diabetes 
mellitus on a direct basis, namely, evidence that was new and 
material, and the evidence needed to establish the underlying 
claim of service connection, namely, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim and the degree of disability assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); 

of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the 
evidence necessary to reopen the claim and the evidence 
necessary to establish the underlying claim for the benefit 
sought), and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence.  The claim was then readjudicated 
following the content-complying notice as evidenced by the 
supplemental statement of the case in October 2006. As the 
timing error did not affect the essential fairness of the 
adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of the claim.  
VA has no duty to obtain an examination or medical opinion on 
the claim to reopen unless the claim is reopened.  38 C.F.R. 
§ 3.159(c)(4).  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim

The original claim of service connection for diabetes 
mellitus on a direct basis was denied by the RO in a December 
1990 rating decision.  At that time, the RO found that the 
service medical records were negative for any evidence of 
diabetes mellitus and diabetes mellitus was not shown within 
the one-year presumptive period following separation from 
service. 

In a letter, dated in February 1991, the RO again notified 
the veteran of his right to appeal the rating decision of 
December 1990 and he had until January 1992 to do so.  
Thereafter the veteran did not file a notice of disagreement 
as required to initiate an appeal and by operation of law, 
the rating decision by the RO, denying service connection for 
diabetes mellitus on a direct basis became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3. 
104.        

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the rating decision in December 1990 was the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.         

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

Evidence Previously Considered

The evidence of record at the time of the rating decision by 
the RO in December 1990 consisted of the service medical 
records, statements of R.B.B., MD, dated in January 1990 and 
July 1990, and a report of VA examination, dated in March 
1990.  

The veteran served on active duty from April 12, 1974 to 
November 14, 1988.

The service medical records, including the report of 
separation examination, contain no complaint, finding, 
history, or treatment of diabetes mellitus.  When reported, 
urinalysis was negative for glucose. 

In a statement, dated in January 1990, R.B.B., MD, stated 
that the veteran was recently diagnosed with diabetes 
mellitus and that in November 1989 the veteran had presented 
with a blood sugar of over 500.  The physician also stated 
that there was a strong possibility that the veteran had 
silent chemical diabetes that was not overtly symptomatic 
while he was still in the service in 1988.  In a statement, 
dated in July 1990, R.B.B., MD, stated that the veteran's 
blood sugar was 571 on November 27, 1989.  

On VA examination in March 1990, the examiner noted that the 
veteran's diabetes mellitus was first detected in November 
1989 because of symptoms of polyuria, weakness, weight loss, 
and excessive thirst and that the veteran was currently on 
medication. 

Current Claim to Reopen

The current claim to reopen was received at the RO in May 
2004.  

Evidence received subsequent to the unappealed rating 
decision by the RO in December 1990 consists of VA records 
from March 1990 to September 2006, including a statement from 
a VA health-care specialist in endocrinology, dated in 
September 1992, and a report of VA examination in October 
2003. 


The VA records show intermittent treatment for diabetes 
mellitus and including a history of diabetes mellitus, dating 
to 1988, 1989, or early 1990. 

In May 2004, the veteran submitted a copy of the statement of 
R.B.B., MD, dated in January 1990. 

Analysis

As the claim was previously denied on grounds that diabetes 
mellitus was not shown during service or during the one-year 
presumptive period, for the additional evidence to be new and 
material in this matter, it would have to tend to show that 
the diabetes mellitus was present during service or diabetes 
mellitus became manifest to a degree of 10 percent within one 
year from the date of termination of service.  

As for the VA records, the records are not new and material 
as the evidence is cumulative, that is, supporting evidence 
of previously considered evidence, namely, treatment of 
diabetes mellitus after service and beyond the one-years 
presumptive period, which has been previously considered and 
rejected, and cumulative evidence by definition does not meet 
the standard of new and material evidence under 38 C.F.R. § 
3.156.  

To the extent, the VA records document a history of diabetes 
mellitus in 1988, the Board rejects the medical history 
because it is inaccurate as the record clearly shows that 
diabetes mellitus was first manifested in 1989.  For this 
reason, the evidence is not new and material because it does 
not relate to an unestablished fact necessary to substantiate 
the claim, that is, evidence of diabetes mellitus during 
service or during the one-year presumptive period following 
separation from service.  

As for the copy of the statement of R.B.B., MD, dated in 
January 1990, the evidence is redundant or repetitive.  And 
redundant evidence by definition does not meet the standard 
of new and material evidence under 38 C.F.R. § 3.156. 

As for the veteran's statements that diabetes mellitus was 
present within the presumptive period, where as here, the 
determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to reopen 
the claim because lay evidence is not competent to establish 
a diagnosis of diabetes mellitus as a lay person is not 
competent to identify diabetes mellitus as a disease process 
and the  veteran is not reporting a contemporaneous medical 
diagnosis or describing contemporaneous symptoms. 

For these reasons, the Board rejects the veteran's current 
statements as new and material evidence, that is, competent 
medical evidence to establish a diagnosis of diabetes 
mellitus during the one-year presumptive period following 
separation from service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for diabetes mellitus on a direct basis 
is not reopened.  38 C.F.R. § 3.156.  As the claim is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for diabetes mellitus on a direct 
basis is not reopened, and the appeal is denied.  



______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


